Title: Commonplace Book, 1759–1772
From: Madison, James
To: 


Editorial Note
This manuscript volume is in part a copybook and in part a notebook, all written by JM in his youth with the exception of the final six lines. On the one hand, there are nearly accurate transcriptions of poetry from two magazines, and, on the other, notes upon selections from three fairly difficult books, supplemented by JM’s comments and other interpolations. At the top of the first page of the notes, JM wrote “Dec. 24. 1759,” a date falling within his ninth year of age. Long afterward, Miss Cutts accepted this as the time when her uncle began to enter the material in his notebook. Although the present editors cannot convincingly explain why JM wrote that date, they cannot agree with her interpretation of its significance. Unwilling to charge JM with mistakenly writing “1759” for “1769,” they are driven to the surmise that he was merely recording when he received the notebook as a Christmas gift.
The dating problem might be somewhat less complex if it were not for the fact that the selections show no progression from rather elementary to more difficult reading. There are, however, a few indications (cf. nn. 3 and 24, below) that JM copied at least some of his notes from rough jottings made earlier; and hence the sequence of material may not necessarily indicate the order in which he did the reading. In other words, it is entirely plausible that, as a labor of love or as an assignment for the improvement of his penmanship, a precocious youngster, eight years old, mechanically copied poetry, even though in his old age he recalled that the Spectator first attracted him in 1763, or when he was about at the age of twelve (n. 103, below). On the other hand, it is incredible that an eight- or twelve-year-old boy had the thorough knowledge of Latin, the comprehensive acquaintanceship with works in that tongue, and the maturity of thought, emphasis, and selectivity exhibited by some of the comments and interpolations scattered among his notes on the more difficult reading.
Furthermore, JM apparently knew no Latin before he entered the school of Donald Robertson (1717–1792) near Dunkirk in King and Queen County, Virginia, in 1762, and was not sufficiently versed in that subject to make some of the comments in his notebook until well toward the end of his sojourn there five years later, or perhaps not until he was a student at the College of New Jersey. Besides its occasional entries of “Deo Gratia & Gloria” when bills for tuition and textbooks were paid, Robertson’s “Account Book,” now in the Virginia Historical Society, lists many, and perhaps all, of the volumes in his library. This roster makes clear that, while under Robertson’s tutelage, JM could have taken the notes on Montaigne’s Essays and, incidentally, have gained his initial acquaintance with Montesquieu’s The Spirit of the Laws and Locke’s An Essay Concerning Human Understanding. Moreover, he studied there almost all the Latin classics from which he quotes in his notebook, as well as others he found no occasion to cite. The “Account Book” reveals “Jamie” Madison buying works by Virgil, Horace, Justinian, and Cornelius Nepos, and probably also reading others by Caesar, Tacitus, Lucretius, Eutropius, and Phaedrus. With Robertson as his mentor, JM used selections from the writings of Plutarch, Herodotus, Thucydides, and Plato in his study of Greek. Abel Boyer’s The Compleat French Master for Ladies and Gentlemen may have introduced JM to the French language (Robertson’s “Account Book,” pp. 11, 30, 65–66, 69, 72, 74, 78, 80–81, 132–37, 143). If the missing letters of Robertson to JM’s father could be found, they might help to determine whether JM took any or all of his notes while in Robertson’s school. These letters were apparently in existence as late as 1836 (statement by John C. Payne inclosed in a letter from Dolley P. Madison to John Quincy Adams, 3 August 1836, Massachusetts Historical Society). Although each of the volumes from which JM gleaned the material in his “Commonplace Book” was accessible at the College of New Jersey, only the Spectator, insofar as is known, was ready at hand at Montpelier (below, n. 103).
In spite of the “Dec. 24. 1759” mentioned above, the editors conclude that little if anything in the copybook is so early in its origin, and that the notes probably reflect samples of JM’s reading and thought between 1762 and 1772, with the second half rather than the first half of this decade as the more likely time when he made most of the entries.
The notes are probably much more indicative of JM’s intellectual interests during those years than is his “A Brief System of Logick” (q.v.). Unlike the latter’s mechanical and emotionless organization of material, this “Commonplace Book” usually reveals what passages from hundreds of pages of text JM deemed particularly worthy of record. The notes also mirror his interest in generalizations about social and individual conduct rather than his need to accumulate factual data about some definite subject or transient problem. In this characteristic they sharply contrast with most of the jottings made by JM on his reading in later years.
The five works which he either transcribed or took notes upon in the “Commonplace Book” are all in the domain of polite literature, noteworthy for their style, their ease of expression, or their emphasis upon manners and morals. In his note-taking, JM was attracted toward the authors’ epigrammatical statements about the nature of man or men and rarely toward the historical situation which elicited these comments. Being also concerned to master the art of writing well, he occasionally experimented with an epigram of his own and often refashioned the authors’ sentences in an effort to heighten their clarity, precision, and conciseness. Moreover, his notes demonstrate his analytical skill, the maturity of his “asides,” and his ability to discern the pith of a matter presented at length and to summarize effectively the main thought of an involved passage. Even when the author provided English translations of his Latin quotations, Madison copied the Latin into his notebook, and sometimes drew upon his memory for additional “pat” phrases in that language, and for references to ancient Roman writers not mentioned in the text.
Any assessment of the influence of this reading upon his thought and action during his public career is at best highly speculative. Perhaps, for example, it was sheer coincidence that many years later James Kirke Paulding told of often recalling the Memoirs of Cardinal de Retz while listening to Madison reminisce about his share in events of national moment (LC: William C. Rives Papers, p. 7 of MS entitled “Our Presidents” by Paulding). This may merely signify that Madison referred to de Retz when talking with Paulding. However this may be, the Cardinal’s stress upon the need for prudence and caution when holding a public office, and upon the ruinous effect of a close union of church and state, calls to mind Madison’s known outlook upon these same subjects a few years later. In like manner, the Critical Reflections of Abbé Du Bos may have stimulated Madison to ponder upon the meaning and sources of “national character,” and how differently it expressed itself in one country as compared with another. Montesquieu’s De l’Esprit des Lois, however, could have directed Madison’s thought into a similar channel.
Finally, the notes in this “Commonplace Book” on de Retz and Du Bos, and above all those on Montaigne, and the transcriptions from the Spectator and the American Magazine, may indicate that Madison’s interest in systematic and weighty discourses in the realm of political philosophy did not monopolize his student years. During that period, in other words, because he adapted much of his reading to the prevailing literary fashion and even composed Whig Society doggerels (q.v.) while at the College of New Jersey, he was by no means as unworldly and concentrated in his scholarly interests as tradition has pictured him. These “polite” memoirs and essays, with their frequent observations about human nature, society, citizenship, and government, may merit attention, along with the works of Montesquieu, Locke, and their kind, as possible sources of some of Madison’s views about those subjects.
In the following copy, parentheses inclose what JM bracketed in the original, while brackets designate editorial inserts.
 

[1759–1772]


Abstracts from the Memoirs of the Cardinal de Retz. Dec. 24. 1759

Nothing is more Subject to Delusion than Piety. All manner of Errors creep and hide themselves under that Veil. Piety takes for sacred all her imaginations of what sort soever. My Father’s predilection for his Eldest Son, & their view of the Archbishoprick of Paris for me were the true Causes of his endeavouring to tye to the Church the Soul in the World perhaps the least Ecclesiastical, & yet he neither believed it nor felt it. I dare say he would ha[ve] sworn, that he was led to all this by no other motive than the Spiritual good of my Soul, & the fear of the danger to which it might be exposed in any other Profession. [I, 5–6]
Strength of Mind or Resolution is much more necessary for great actions than stoutness of Heart. Vol 1. p. 34.
Cardinal Richlieu was a Pedant in Love, but a Gentleman in every thing else. [I, 14–17]
The fittest Persons to be employed in Popular commotions are those whose condition is bad enough to desire a change in the administration, but not so low as to reduce them to beg in Publick. For the Rich are afraid of Changes, & known Beggars raise in other People an apprehension of being Pillaged. Vol. 1. p. 46.
Irresolute minds waver most when they are upon the point of Action. Vol. 1. p. 47
Secrecy is not so rare among Persons used to great affairs, as is believ’d. Vol. 1. p. 51.
Secrets that are discovered make a noise; but these that are kept are Silent. p.
The President de Thou was in the right to say that we have no true Histories but such as have been written by Men sincere enough to speak the truth in what relates to themselves. p. 60.
A Grave Air hides many defects. p. 61
I knew a Man who had but small defects, and every one of these defects was either the product or the cause of some good Qualities in him. And it may be true too, as I once said of Card. Richlieu, that a man may have not one great Qualification, but what is either the Product or Cause of some great defect in him. p. 63
Narrow Minds are full of suspicions & difficulties. p. 68.
The King of France intended the Archbishoprick of Paris for the Abbot de Retz, ever since he heard of the two adventures of Pin-maker’s Niece & of Coutenau. Judge you says the Cardinal what relation those two trifling matters have with the archbishoprick of Paris. And yet this is the manner most things are brought about in. p. 71.
De Retz upon promotion to the Archbishoprick preached before a great Concourse of Parisians, who had rare seen their Archbishops in the Pulpit. [I, 73]
The great Secret says he, for those that enter into employments, is at first to sieze upon Peoples fancy by an Action which some circumstances make peculiarly their own. [I, 73]
To act ill designedly is beyond comparison most criminal before God, but without doubt the wisest as to the World. For when you act in that manner, you always take some previous measures that will cover part of the ill action. p. 74. To descend to the lowest is the surest way to become a Match for the highest p. 75. communis infimis, par principibus. C. Nepos.
Persecution to Persons of High Rank stands them in stead of an eminent Virtue. p. 81.
The Clergy who was always foremost in showing themselves friends to Slavery, preached it to the People under pretence of preaching obedience to them. Vol. 1. p. 88.
The Coadjutor of Paris having succeeded in a dispute with the D. of Orleans, found that even those who had blamed him during the dispute, after his success fancied they had only pitied him. The like observation he says he has made on a thousand other occasions [I, 103]
One is oftner deciev’d by mistrusting People than by confiding in them. p. 104.
The King’s and the People’s rights never agree better than by not being spoken of. p. 119
Some People fall into such circumstances, as by consequence compell them to commit new Errors. This is always by their own fault: fortune has nothing to [do] with it. p. 132.
It is more unbecoming a Minister to speak foolishly than to act foolishly. [Ad]vices when they come from a Man out of favour are looked upon as Crimes. p. 141.
It is as dangerous and almost as criminal with Princes, to have the Power to [do] good, as to have the Will to do Evil. p. 144.

A Blind Rashness and an excessive timorousness cause the same Effects when the Danger is not known. p. 146. For both endeavour to persuade themselves that the Danger is not real.
Flattery is dangerous to a person in fear. The desire he has of removing that fear from him makes him reject all measures that might remedy the Evil Vol. 1. 147
There is a wonderful Sympathy between some minds. Like Unisones, they are moved alike, and move one another. [I, 148]
It is much more natural for fear to consult than to determine. Vol 1 p. 149
A Citizen clapt his Musquetoon to my head, & tho he was altogether unknown to me, I thought it best to make him think otherwise, I cried to him, Ah Wretch! if thy Father saw thee! It startled him. He stopt & fancied I was his Father’s best friend, tho I knew the Father as little as I knew the Son. Vol. 1. p. 152
I appeased the mob without any great Pain, because Suppertime drew near. For at Paris in Popular commotions the most inflam’d are unwilling to lose a Meal. Vol. 1. p 154, 198, 291.
I have all my Life time esteem’d Men more for what they forbore to do than for what they did. Vol. p. 156.
Nothing is of greater Consequence in popular commotions, than to make the[m] believe, even when they are attacking, that they are only defending themselves. p. 161.
People are mistaken to imagine that a Party without a Head is not to be fear’d. Chiefs may arise in the night. P. 172.
In some Cases it is harder to please those of our own Party than to act against our Adversaries. p. 177.
The greatest Dangers have something pleasing in them, if even a M[is]carriage be attended with Glory. But slight dangers are horrible, if ill Success be attended with the loss of Reputation. Extremes are always dangerous; but they become wise means, when they are necessary. There is that comfort in them, that they never work by halves, but will always decide the matter one way or other. P. 178
One did purely out of fear one of the boldest Actions that has perhaps ever been spoken of. p. 179.
In some conjunctures it is even an Act of Prudence to rely on Accidents. p. 182
There is a Critical Minute in every thing, & the master-piece of Good Conduct is to perceive it and take hold of it. If it is miss’d, chiefly in revolutions of State, ’tis odds if it can be met with or percieved again. p. 195.

It is a Maxim necessary to Princes, To look on small Matters as Victimes only, which ought always to be sacraficed to greater Affairs. Small Articles should be observ’d even with ostentation as a Cloke to violation of Greater. p. 197.
Caution is most necessary with regard to the People, because Nothing is more unruly: but that caution is most carefully to be conceal’d from them, for nothing is more distrustful. P. 236.
Credit with the People, if long cultivated and deeply rooted, never fails to overcome Slight & accidental demonstrations of Publick Love. p. 238.
Weak Men never yield at the time they ought to yield. p 242
Nothing touches and moves the common People and even Companies who resemble them, so much as a variety of Spectacles. The Duke de Longueville first entered and offered to serve the Parlmt. under the Prince of Conti: soon after the D. of Bouillon entered & in the like manner offered his Service; & lastly the Marschal de la Mothe entered & made the same compliment. These three successive Pushes determin’d the Company to confer the supreme command upon the Prince of Conti, more effectually than if the three great Men had made their offers conjunctly. The thing was not accidental but concerted by a foresight of the event. p. 242.
In great affairs the Head signifies nothing without the heart. p 245
Molé was a man of the greatest courage and a true Patriot, but he carried every thing to extremes, & I have observ’d that he always judged of Actions by Men, & never or seldom of Men by their Actions. p. 256. Vid. p. 339.
Posterity will hardly believe, that a Princess of England, Granddaughter to Henry the Great, wanted a Faggot in the Month of January to get out of Bed, in the Louvre and in the Eyes of a French-Court. We read in Histories with Horror, of Baseness less monstrous than this; & yet most People heard this with little concern. Examples of past times move Men beyond comparison more than those of their own times. We accustom ourselves to what we see; & I question whether the Consulship of Caligula’s Horse would have surprized so much as we imagine. p. 262.
Companies appointed for the establishment of Tranquility can never be proper for War. They are obstinate in adhering to their Usual Forms in Affairs that are inconsistent with formality. p. 265. Dant operam ut cum ratione insaniant. Ter.
I never knew but One, who never contested what he believ’d he could not obtain. p. 280.

There is no greater Proof of a solid Judgment, than to be able to chuse when the Inconveniences are great on both sides. p. 285.
The properest and surest way of bringing any extraordinary matters to pass in such assemblies (as the Parliament) is to stir up the Young Counsellers against the Old. p. 286.
Tho a Private Cabal direct an Assembly, it puts a Period to the Power of the Cabal when their secret management is known. p. 291.
In Disputes be quiet when Your Answer is weaker than the Objection, & exert Yourself when the O[b]jection is weaker than Your Answer. p. 289.
Popular power is never believed but when it is felt: because those in whose hands it ought naturally to lodge by reason of their Character, love to flatter themselves that they possess it still, when they have really lost it; But it is often more profitable, as well as more honourable, for the Leaders of the People to have the Popular power rather believ’d than felt. p. 299
The Old Prince of Orange used to say that at the time we recieve the best News about the most important Matters, we ought then to give the greatest attention to the smallest matters in Hand. P. 310.
Credit with the People makes us answerable for all that they do even against our Consent. p. 316.
One of the greatest Inconveniences of a Civil War is, that one ought to study with greater care what is to be hid from ones Friends, than what is to be done against one’s Enemies. p. 318.
The Malignity of Vulgar Souls is not always able to take away from extraordinary Men the credit which in some occasions they even deserve to lose. p 339. Vid p 256.
By means of the Parliamt. you hold the People, who are never more your’s, than when you hold them by other Hands than your own. p. 342
A Desire to act cunningly, frequently prevents a Man’s acting Wisely. p. 34[9]
One Inconveniency of Civil Wars is, that one is often forced to commit faults that proceed from good Conduct. p 358.
A Man shows himself greater by being capable [of] owning a fault, than by being incapable of committing it. p. 369.
It happens sometimes that a Man is not thanked if he executes an Affair, & yet blamed if he does not. p. 387.
Tis not always a sure Game to refuse Gratifications from Persons that are above us. p. 390.

What appears hazardous & is not really such fails to be a wise choice. p. 400.
Monsr. de Bouillon with the Physiognomy of an Ox had the Perspicacity of an Eagle. p. 403.
The Reputation of Power is Power. Vol. 2. p 8.
There are times when some Persons are ever in the right. Mazarin by a contrary reason was ever thought in the Wrong. p. 10.
Nothing serves better to persuade Persons of little Sense, than what they dont understand. p. 12.
Whatever is necessary ought not to be hazardous. p. 13.
Patience works greater Effects than Activity. P. 25.
In Publick affairs Morality is not so strict as in Private ones. But that Liberty should be used with extreme caution; because nothing justifies it but Success; for which who can be answerable? p. 29.
Fear, when it is once come to a certain Pitch, causes the same Effects as Temerity. p. 42.
The imagination, while it is hot, will never yield. p. 42.
Nothing is more capable of occasioning Distrust in New Reconciliations than to show an Averseness of being obliged to those with whom we are reconciled. p. 61.
We Princes, says the D. of Orleans, reckon words for nothing, but we never forget Actions. He thought it seems, that all Princes had the like Sentiments upon certain Matters. V. 3. p. 63.
The Duke instead of answering me, answer’d himself; & it always happens in this case, that he, that does so, never percieves it, which makes the Conversation go on without an End. p. 70.
The Generality of Mankind are less able to distinguish the real from the Specious in the Virtue [of prudence] than in any other Virtue. p. 74
In respect to Calumny, all that does not hurt the Person calumniated is advantagious to him. Vol. 3. p 92.
There is a pleasure in discovering People’s Wickedness under the name of Zeal, & their impertinence under the disguise of Penetration. p. 92.
The most ordinary cause of Peoples mistakes is their being too much frigh[te]ned at the present Danger, & not enough so at that wch. is remote. p. 33.
Men naturally fancy that they will amuse others by the same means that would amuse themselves. p. 24. Many vainly imagine that others have the same imperfections as themselves, & think & act in the same Circumstances as they would themselves. p. 25.

The World desires to be decieved. p. 52. Si populus vult decipi, decipiatur.
To lessen Envy is the greatest of all Secrets. p. 116.
Policy, as well as Civility, requires that Persons in superiour Stations should make the first advances to Friendship. p. 117.
The D. of Orleans was, of all Men I have ever seen, the most liable to fall into false steps by his fear of falling into them: being in that like unto Hares. p. 135.
There are conjunctures wherein it is impossible to act well. p. 143.
Nothing is so dangerous as Proposals that appear mysterious & are not so: for they raise Envy & defeat themselves. p. 154.
The Prince of Conde, reading a Pamphlet written against himself, said to one of his Attendants, I read this with Great Pleasure, since it tells me my faults, which none of you dare to do. p. 147.
Men are often Valued for Actions which they ought the most to be blamed for. p. 177.
Experience alone can teach Men, not to prefer a present Pleasure to what would be afterwards a much more real one. p. 180.
Enmities that are the worst grounded are the most obstinate. p. 269.
Except Religion & Good Manners every thing else is indifferent. p. 273.
The E. of Montrose was the only Man in the World that recalled in me the Ideas of some Heroes who are now to be found only [in] Plutarch’s Lives. Vol 2 p. 75.
One of the greatest misfortunes which the despotic Power of the Ministers of the last Age has brought upon the State, is the Custom wch. their private (but mistaken) Interest has introduced, ever to support the superiour against the Inferiour. That Maxim is one of Machiavel’s, whom most of his readers do not understand, and whom others take to be a great Politician for no other reason but for having ever been Wicked. p. 78.
I never knew a Man who respected truth so little as Mazarin. p. 83.
The Cardinal had no reason to complain of me, & I was unwilling to complain of him though I had reason: It is easier for those who are in this last disposition to be reconciled, than for those who complain without cause. p. 91.
We ought not to be so much offended at our Friends faults, as to give thereby an Advantage to our Enemies. p. 109.
The Talent of insinuating is more useful than that of persuading. The for[mer] is often successful, the latter very seldom. 118

In matters which in themselves are not favourable, any unnecessary Alteration becomes pernicious, because it is odious. p. 123.
All Interlocutory Proceedings appear wise to irresolute Minds, because they incline to avoid (as long as possible) the coming to a final Resolution. Knowing the Duke’s foible to be timorousness, I always fancied that the best way was to animate & encourage him, but Caumartin’s Scheme was better, to keep his Eyes always open by moderate & Succesive fears. For Persons naturally Weak should be shown precipices on all sides, & then they go onto the first Path, which you keep open for them. ibid. [pp. 141–42]
Every thing possible ought to be ventured upon when one can take advantage even of want of Success. p 143.
When Persons have been for a long time in suspence about undertaking a thing, for fear of a disappointment, the impression which that fear leaves in their mind commonly makes them afterwards go on too fast in managing the same undertaking. p. 152.
It is less imprudent to act like a Master, than not to speak like a Subject. p. 153.
It is very difficult for irresolute Men to determine upon the means, tho they are determined upon the End. p. 155. This defect is one of the worst causes of the false steps which Men take. p. 168.
Card. Mazarin always believed that a back door was kept open, when there was least Room for it. When you deal with Men of that Character; make them believe you intend to decieve those, whom you really intend to serve. p. 182.
The averseness which most Men have to part with their Money is the cause that they never did it [in] time enough, even in conjunctures when they are most resolved to do it. Vol. 4. p. 9
In Italy the discredit of passing for a Dupe is greater than any where else. ib. p. 10.
Cardinal Barberini, whose Life was A[n]gelical, had an Oddness of Humour, that rendered him, as they say in Italy, Inamorato de l’impossibile, delectatus Impossibilitate. Vol. 4. p. 15.
Hypocrisy may decieve, but it cannot do it long when able Persons undertake to unmask it. Vol. 4. p. 18.
In a short conversation he showed himself more reserved and wise (Savio col Silentio, sapiens cum silentio) than any Man I ever knew. p 21 He showed his wisdom by saying nothing.
All the World is, & will be for ever decieved in things which flatter their Passions. p. 22. facile credimus quod valde volumus.
It is impossible to keep one’s self so much upon the Reserve, as never to discover any thing of one’s Natural Temper. p. 24. A Man’s being addicted to trifles discovers not only a small Genius, but a low mind. The least things are sometimes more distinguishing Marks of a Man, than the Greatest. ib.
Those, who are expecting the Papal Dignity with the greatest impatience, appear the most surprized when it comes. p. 38.
In the Conclave they are so far from suspecting any thing like those sorts of Revenges, which common errors charges the Italians with, that it is pretty common for the Cardinal elected to drink at his Dinner Wine sent him in the Morning by the excluded Cardinal. p. 44.
Great Men have great weaknesses, & are not exemp[t] even from small ones. But there are some sorts of weaknesses, of which they are not capable, & I have never seen a Great Man, for example, begin his entrance into a great Employment with trifling matters. p. 49.
Pope Alexander VII’s true Genius was to make use of Finisses in every thing. A Great defect, & so much the greater when it is met with in great Dignities; because in such men there is no hopes of a Reformation. For hearing no complaints from timorous Inferiours, they fancy their finesses, how palpable soever, to be always unpercieved. p. 53
In great affairs especially, deny yourself the Pleasure of Raillery. This Pleasure has on many occasions cost the Pr[ince] of Condé dear. Words spoke often engage more than Actions. In great Affairs the least Words cannot be too nicely weighed. p. 62
The best man in the World at finding out Expressions the most promising & the least significant. p 63.
It is an inffallible rule of acting with cunning Men, to give them such Answers as will oblige them to explain themselves p. 65.
Nothing but a Continuation of Your good Fortune can secure you most Men’s friendship. (cum fueris felix &c) Every body thinks he does honour to a disgraced Man [by] serving him. This borders upon Gratitude. Those who are guilty of Ingratitude, seldom percieve it, because they first lessen in their own thoughts the Obligations they have recieved from their Benefactors. p. 76. The Friends of Unfortunate Persons are a little hard to please. ib.
A Prudent Man ought always to keep his natural Goodness under some restraint: And a Person of great Quality, whose Soul can never be too much inclined to Goodness, ought by his Good conduct to keep it carefully hid, & not disclose but with precaution, that he may preserve the dignity of it chiefly during his Disgraces. The Cardinal’s familiarity & Generosity to his Domestics during his Prosperity enclined them still more to murmer and be dissatisfied with him in his Adversity. p. 79, 80

Men by a pretended Gratitude to Some screen themselves from the imputation of being really ungrateful to others. For Mankind give but a slight attention to Ingratitudes in which they are not concerned. p. 104.
The only or at least [the best] Remedy agt. the uneasiness occasioned by Ingratitude, is never to do good for the sake of Good itself. ib. Nothing is greater than to bestow favours upon those who have been wanting to us: Nothing in my opinion is weaker than to recieve any from their Hands. [p. 103]
All Kings are Ravenous Beasts, said Cato. He did not see that the Roman People were as Rapacious & oppressive as any Tyrant. How could he think, that that was glorious in many Men, which was detestable in one? Hobbes.



From Mont. chiefly.

He may well go afoot who leads his Horse in his hand. Prov.
People use Pleasures more rarely and sparingly, when they have them entirely at Command. People of Easy Circumstances are commonly most temperate. Restraint begets desire. Our Nature is Elastic. Those who have pleasure a[t] command are apt to amuse themselves with other things, keeping that as a Treasure in reserve. Others are eager to snatch the opportunity. Abundance begets satiety, & want begets an Appetite. Many People have [lived?] in London for many Years without seeing many Curiosities, which Strangers take care to see in a Week.
My Thoughts sleep, if I sit still: My fancy does not go by itself; My Legs must move it: & all those who study without a Book are in the same condition.
I think it more supportable to be always alone than to be never alone, Mo[nt]
Nunq̄m minus Solus, q̄m cum Solus. Scipio.
Our passions are like Torrents which may be diverted, but not obstructed. Time is the Sovereign Physician of our Passions, & gains its End chiefly by supplying our imaginations with other & new Affairs; wearing out the Old by new Impressions. Mont.
A Mathematician looks with contempt upon the Pursuits of others, as Pleasure, Title, Pomp or Money: & what are his Diagrams & Demonstrations when his Hand & Brains are for ever scattered in the Dust?
Pleasure is a Quality of very little Ambition; it thinks itself rich enough of itself without any Addition of Repute; & is best pleased where most obscure. Mont. And why? Is it conscious of its own weakness & asham’d to be seen? Or is it afraid of Envy & a Rival? It cannot endure another to enjoy even the sight of the Transports of the Beloved.
Few will quarrel with the Liberty of my writings, who have not more to quarrel with in the licence of their own thoughts; I conform well enough to their Inclinations, but I offend their Eyes. I dare to say, what I dare to do; & the worst of my Actions & Qualities do not appear to me so foul, as I think it foul & base not to dare to own them. Every one is wary & discreet in confession but Men ought not to be so in Action. Mont.
I know a Man, reputed moderate, just & devout, who is a Mortal Enemy to Auricular confession. And why? Is he conscious of some extraordinary & atrocious Qualities? or does he desire to appear much better than he really is? People who pretend to Religion cannot help confessing in general that they are Sinners; but they conceal or disown all Particulars. Why should I be so unwilling to confess even my Particular faults to men? Since they have the same faults or Equivalent. They may well admire my Sincerity or (if you will) my Impudence; but they cannot be surprized at my Wickedness. I am Humble before God, but confident before Men.
Quare vitia sua nemo confitetur? quia etiam nunc in illis est. Somnium narrare vigilantis est. Sen. Epist. 53.

Those who conceal their Vice from others commonly conceal it from themselves; & do not think it covered enough, if they them selves see it. Mont
A Man should not delight in Praises that are not his due, nor be uneasy at Slander. The Praise or blame aim at another Person. The Object is mistaken. Socrates being told that People [spoke] ill of him, not at all, said he, there is nothing in me of what they say. Mont.
People who are too tender of their Reputation, & too deeply piqued by Slander, are conscious to themselves of some inward Infirmity. I am suspicious of some guilt, when I hear the most earnest Vindications. A Reputation grounded on true Virtue is like the Sun that may be clouded, but not extinguished. Plato, being slandered, said, I shall behave so as Nobody shall believe it.
Bashfulness, says Aristotle is an Orniment to Youth, but a reproach to old Age. Mont.
Assurance is a Vice, if Natural, & a Virtue, if acquired.
If a Man does not always his Duty, he ought at least to love & acknowledge it. Mont.

A Woman may yield to such a Man as she would by no means have married, not only for the condition of his fortune, but the dislike of his Person. Mont. Mollia tempora. Few Men have made a Wife of a Mistress, that have not repented it. Mont.



A Poem published in the American Magazine upon the Tropes of Rhetoric.


A Trope a Sovereign Pow’r o’er Language shows,
And upon words a foreign Sense bestows,
God is a Rock, & guards his Saints from ill:
Herod’s a Fox, & will be cruel still.


A Metaphor compares with out the Sign
   as, like &c.


Virtue’s A Star, & shall for ever shine.


An Allegory in a length of Chain
Will the redoubling Metaphor detain.
A Vine was rescued by the Almighty’s hand
From Egypt’s wast[e] & Placed in Canaan’s Land:
Fenced round by Heaven, the fruitful Branches grew,
Blessed the warm Sun, & drunk th’ enliv’ning Dew:
But now the Trampling Bull & hungry Boar,
Wild from the Woods, the lovely Tree devour.
Fence, Clusters, Boughs, one general ruin share,
And Fire consumes what Savage Monsters spare.
Look, gracious Heaven! on this thy mourning Vine,
And let thy Guardian-care attest it thine.


A Metonymy will for kindred sake
The name of one thing for another take.
Causes effects intend:—His Sin will find
Th’ offender out, and rack his guilty mind[.]
Effect the cause denote:—Pale Death destroys
Gay giddy Youth, & withers all its Joys.
Subjects for Adjuncts stand:—Friends, take the Cup,
And, thankful for its blessings, drink it up.
Adjuncts the Subjects mean:—Mankind despise
Virtue alive, but wail it when it dies.


A Metalepsis throng’d with Tropes appears;}Post aliquot mea regna videns mirabor aristas. Vir. Ecl. 1.
The Spikes of Corn denote the Golden Ears,
The Ears the Crop, the Crop the Summer means,
Summer the Year in all its various Scenes.



Antonomasia for a common name
Bestows a proper.—He in virtuous fame
Is quite a Socrates.—On th’ other hand,
A Proper for a common name shall stand.

The Thunder of the 
   Cicero.
Orator controuls
The Senates will, & vanquishes their Souls.


Synecdochè our Style diversifies,
And at her call unnumbered Bea[u]ties rise.
The Whole intends a Part:—The Silver Thames
Eager we drank, and quenched our raging Flames.
A Part denotes the Whole:—’Twas Marlborough
At Blenheim fought, & crushed the Gallic Foe.
Generals for Specials stand:—New Life proclaim
To every Creature in the Saviour’s Name.
Specials a General mean: The East Wind raves,
And heave[s] th’ Atlantic in ten thousand Waves.


An Irony in soft mellifluent Phrase
Strikes an invenomed Sting of Deep disgrace.
Ye are the Men of all Mankind most Wise,
And when Ye die, no doubt all Wisdom dies!


Sarcasm is Irony in its excess,
King of the Jews we humbly Thee address;
Low at thy feet, we bend submissive down;
Revere thy Reed, & hail thy thorny Crown.


Hyperbolè the Truth will oft neglect
By bold excess, or by as bold Defect.
Mark how it Rises:—Yon’ tall Mountain Shrouds
Its height in Heaven, & tow’rs above the Clouds.
Again it sinks:—Shall man his Grandeur boast.
An Atom of an Atom World at most.


A Catachresis thro’ the want of Words
Or the sweet Charms which Novelty affords,
Most boldly breaks Expressions wonted Fence,
And make the Reader tremble for the Sense.
For me the Wheat’s fat Kidneys crown the Plains
And mine’s the Blood the mellow Grape contains.


If tempted with the whistling of a name,}Mr. Pope.
See Cromwell damn’d to everlasting Fame.

Farewell! My Friend, with forc’d Praise do not damn,
But dare to Censure what is worthy blame.Sent from London to Mr. Davis from a Co-respondent.




Extracts from the Abbe de Bos’s Critical Reflections On Poetry & Painting

The Arts of Poetry & Painting are neve[r] more applauded than when they are most successful in moving us to Pity. Vol. 1. C. 1. A Tragedy is one of the Principal Entertainments for a Company assembled for their Diversion. Vol. 1. p. 2.
The Natural Pleasures of Men are always the fruits of Indigence. The most delicious Banquet without an appetite is insipid. Ch. 1.
Solitude and a Stagnation of Mind are to most if not all People, more intolerable than the toil of Business & the tumults of the Passions. ib.
Men are more addicted to Levity than Hypocrisy; & frequently they are only guilty of inconstancy, when they are charg’d with dissimulation.
The Romans were fond of the Bloody Spectacles of the Amphitheatre, the Spaniards of Bull-fighting, every body to see a Duel, a Shipwreck, a Battle where the Event is dangerous, if not tragical. What is the reason of this Pleasure, which is always attended with Horror & Pity? The mere emotion of the mind, occasioned by the sight of these things, is the attracti[on]. Even Gentlemen of Sense & Honour are fond of Gaming, & chiefly of Hazard, not from Avarice, but merely from the violent Emotion of the Passions; which gives such an enchanting Pleasure, as makes them undervalue the Ruin & Poverty into which they are running. Ch. 2.
It is the opinion of several, that Laziness alone prevents more wicked Actions than All the Virtues put together. ib.
Of all Talents proper for raising Man to a State of Empire and Command, A Superiority of wit & knowledge is not the most effectual. ’Tis the art of moving men, as one Pleases; An Art that is acquired chiefly by a person’s seeming to be moved & penetrated with those very Sentiments he intends to inspire. (si vis me flere dolendum est primum ipsi tibi). At an Assembly, we take notice of those Gamesters who play highest, rather than those who play best. These affect us most, who are most affected themselves. If a Rope-dancer dances on a Rope, a foot or two from the Ground, he will not move us so much as if he danced a dozen or 20 foot from the ground. C. 4. It should seem that Ca[e]sar excell’d Cicero in the Art of Persuasion.
Those pieces, which move our Passions, please us more, than those wch. inform the Understanding. It seems more difficult to keep up a correspondance with the mind than with the Heart. C. 8. As Heaviness (Tedium vitae) is more burthensome & disagreeable than Ignorance, we prefer the Pleasure of being moved to that of being instructed. C. 9.
The mind has but an imperfect Notion of Passions wch. the Heart never felt. The Heart attains to its full strength much earlier than the Mind; & it is almost impossible, methinks, for a Man of 25 Years of Age not to have felt all those Passions, of which his constitution can be Sensible. C. 17.
Major e longinquo Reverentia. Tac. Adita Visis laudamus libentius. V. Pater. Virtutem incolumen odimus; Sublatam ex oculis quaerimus invidi. Hor.

No Man deserves our admiration unless he be viewed at a certain Distance. One says smartly that Heroes Valet[s] a Chambres are the greatest Enemies to the[ir] Glory. C. 20
The Strongest & Soundest Minds often possess the weakest & most sickly bodies. The Knife cuts the Sheath as the French express it. Dr. Molyneux to Mr. Locke.
—— says, she has had a Melancholy Christmas, having been at two Burials. Not so I judge, but from the Teeth forwards; for she heartily loves a Fuss & a Feast; & who are not glad to see others not so happy as themselves?
Suppose two Men equally Ingenius & Skillful, of whom one has had a Regular Education, & the other has acquired his Skill by the dint of his own Labour; the former is more capable than the latter to communicate his Knowledge to another. Mr. Snodgrass.
Poetae & equi alendi sunt, non saginandi. Charles IX of France.

Nothing makes one say & commit so many Silly things as the desire of appearing witty. Ch. 24.
The Passion we have for one kind of Painting or Poetry more than for another arises not from reason but from Taste, & our Taste depends on the organization of our bodies & the dispositions or situations of our Minds. When our Taste happens to change, it is not owing to Argument or Persuasion, but to some Physical Alteration in our Bodies, or to some prevailing & aspiring Passion of the mind. Ch. 49.
Sometimes we impute to an unlucky or cross Accident those chagrins, whose origin is entirely in the intemperature of our humours or in some disposition of the Air that oppresses our Machine. Vol. 2. Ch. 13.
Virtutes iisdem temporibus optime ostimantur, quibus facillime gignuntur. Tac. Vit. Agric.




National Characters.

The Spartans & Spaniards have been noted to be of small dispatch. Mi [ven]ga la muerte di Spagna, mihi veniat mors ex Hispania. The French are wiser than they seem, & the Spaniards seem wiser than they are. Bac. Ess.
Englishmen go to France for their finishing stroke of Breeding. The French are much addicted to Grimace. The British Climate more than any other, requires such Entertainmts. as disperse Melancholy & put our Faculties in good humour. Spect. 179.
Querulus, incertum suo an Gentis vitio, said by a Dutchman of a Englishman. Were an English Comedian to show so much Vivacity in his Gesture, such disquiet in his visage, such eagerness in his Countenance, such frequent Exclamations as an Italian Comedian, he would act his part very ill: because the English who ought to be his Model, have not that behaviour & Gesture. That which is sufficient to move an Italian makes no Impression upon an Englishman. An Englishman receiving Sentence of Death, appears with less agitation than an Italian condemned to a small pecuniary fine. Abbè du Bos.
No Workmen in the world have a greater Beauty in the Execution, or manage their Tools better than the English. But they have not been able as yet to attain to that taste in their designs which the foreign Artists carried over with them to London; where it has never stirr’d out of their Shops. Id. The English own themselves to be more capable of improving than of inventing.
The Goldsmiths Trade, whether in Large or small Work, and all those Arts whose value is raised by the design, are more perfect in France than in any other Country. Abbè du Bos. A Spanish Grandee squanders his Money in Intrigues & Galantry: but a Polish Palatine’s profusion consists in Wine & Brandy. The Influence of Climate is stronger than that of Origin & Blood. Abbè du Bos.
Difference of Climate has a very sensible effect upon Vegetables, why not also upon the Tempers & Genius of Mankind. Fontenelle.
It is easier to bear Hatred than contempt. For this reason, others, as well as Princes, forgive Injurious sooner than contemptuous Words.




On Orpheus, written by Antipater


No longer, Orpheus, shall thy sacred strains
Lead Stones, and Trees, and Beasts along the Plains;
No longer sooth the boisterous winds to sleep,
Or still the Billows of the raging Deep.
For thou art gone, the Muses mourn’d thy Fall
In solemn strains, thy Mother most of All.
Ye Mortals, idly for your Son, ye moan
If they a Goddess could not save her own.




On Homer, by Alpheus of Mytilene


Still in our ears Andromache complains,
And still in sight the fate of Troy remains:
Still Ajax fights, still Hector’s dragg’d along,
Such strange Inchantment dwells in Homer’s Song;
Whose Birth could more than one poor Realm adorn,
For all the world is proud that he was born.




On Euripides, by Ion


Divine Euripides, This Tomb we see
So fair, is not a Monument for thee.
So much as thou for it, since all will own
Thy Name and lasting praise adorns the stone.




On Sophocles, by Simonides


Winde, Gentle Ever-green, to form a Shade
Around the Tomb where Sophocles is laid.
Sweet Ivy winde thy Boughs, and Intertwine
With Blushing Roses and the clustring Vine.
Thus will thy lasting leaves, with Beauty hung,
Prove gratefull Emblems of the lays he sung;
Whose Soul, excelled like a God of wit
Among the Muses and the Graces writ.




On Menander, the Author unnamed


The very Bees, O sweet Menander hung
To taste the Muses spring upon thy Tongue
The very Graces made the Scenes you writ

Their happy point of fine expression hit.
Thus still you live, you make your Athens shine,
And raise it’s Glory to the Skies in thine.




On the Author of the above who in some publication hinted his possession of a spark of Homer—


Gibbon & Homer how they sound
A farthing & a thousand pound
An atom & a brilliant star,
A cock boat & a man of War—




